Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The amendments filed on Apr. 21, 2021 have been entered.  

Status of the Claims
Claims 1-4, 6, 7, and 9-47 are pending.  Claims 16 has been amended; claims 5 and 8 are cancelled; claims 1-4, 10-15, and 27-46 are withdrawn; claim 47 has been added.  Claims 6, 7, 9, 16-26, and 47 are now under consideration.  This Office Action is in response to the request for continued examination filed on Apr. 21, 2021.  

Information Disclosure Statement
The references provided on the information disclosure statement(s) were considered and have been made of record.

OBJECTIONS/REJECTIONS WITHDRAWN



The rejection of claims 6, 7, 9, and 16-26 under 35 U.S.C. 112, 1st paragraph/(a), lack of written description, is withdrawn in light of the claim amendments since the claimed range of "greater than 10-3 to 10-2" is interpreted as meaning any value larger than 10-3 up to 10-2.

The double patenting rejections over US Application 14/745,091 are withdrawn in light of the abandonment of that case.

OBJECTIONS/REJECTIONS MAINTAINED

The rejection of claims 6, 7, 9, and 16-26 under 35 U.S.C. 103(a) is maintained as discussed below.

The double patenting rejections of record have been maintained as no action regarding these rejections has been taken by applicants at this time.

Claim Objections (New)
Claims 16 is objected to because of the following informalities: the claim does not use the proper markings to show changes, and is therefore not compliant with 37 CFR 1.121.  Specifically, 37 CFR 1.121(c)(2) states: 
"The text of any added subject matter must be shown by underlining the added text.  The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived." (emphasis added)

-2" has been added, but only part of the phrase is underlined.  Since this is an informality, and the material intended to be added is still apparent, the examiner will continue with examination of the non-compliant claim set in the interest of compact prosecution and customer service.  However, applicants are advised to show the proper markings for amendments in all future correspondence to avoid the amendments being held non-responsive.  

Claim Rejections - 35 USC § 103 (Maintained)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 7, 9, 16-26, and 47 are rejected under 35 U.S.C. 103(a) as being unpatentable over HAROD (US 6,358,516; Issued Mar. 19, 2002) in view of STOCKMAN (US 2007/0196454; Pub. Aug. 23, 2007), DANILOFF (US 2011/0033540; Pub. Feb. 10, 2011), ZHANG (US 2011/0283662; Pub. Nov. 24, 2011), and optionally APhA Website (https://www.pharmacist.com/frequently-asked-questions-about-pharmaceutical-compounding; accessed online 4/3/20; available at least by Nov. 29, 2012), PITTMAN (MedPage Today; https://www.center4research.org/no-need-skin-preps-sterile-fda-told/; Dec. 13, 2012; accessed online 4/3/20), and LIN (US 2008/0236631; Pub. Oct. 2, 2008).  
Harod discloses a skin care system (composition) that cleanses, therapeutically conditions, and provides additional beneficial treatment to the skin in a simple, one-step application that air dries quickly without rinsing (title; abstract).  Harod teaches the pH of the composition is preferably close to that of human skin, that is, approximately 4.5-6.7, and that the composition maintains this pH of the skin (col. 11, lines 4-5; Table II).  The composition may be impregnated into cloths and packaged in a resealable container (col. 6, lines 37-40).  Harod teaches application of the composition to intact epidermis results in deep absorption into skin, which results in, inter alia, destruction of pathogens throughout the layers of the skin, thus reducing infections due to bacteria, viruses, etc. (i.e., the antimicrobial barrier properties are improved) and increased blood circulation in treated areas (col. 9, lines 13-16; col. 11, lines 1-3; col. 13, lines 5-9).  In light of Harod's teachings and the fact that the instant application states that Theraworx® (from the Harod Patent) is useful in the invention, including lowering pH over the entire thickness of the outer layer of tissue ([0016], [0020]), the instantly claimed composition (and any properties thereof) are considered to be met by Harod.  
Regarding the composition itself, the composition disclosed by Harod is identical to that instantly claimed.  For instance, Harod teaches that the composition is aqueous (col. 5, lines 36-38; col. 10, lines 53-55) and comprises:  
an amphoteric surfactant in an amount of 1-7 wt. %; 
aloe vera (an anti-inflammatory, cell growth-promoting agent, immune system enhancing agent, absorption facilitation agent, humectant and emollient, and healing promoting agent) in an amount of 1-7 wt. %; 
allantoin (an anti-inflammatory, cell growth-promoting agent, immune system enhancing agent, absorption facilitation agent, humectant and emollient, and free radical-scavenging agent) in an amount of 0.2-1 wt. %; 
cocamidolpropyl betain (an amphoteric surfactant and anti-inflammatory) in an amount of 0.2-2 wt. %; 
lauryl glucoside (a surfactant) in an amount of 0.1-2 wt. %; 
dimethicone copolyol (an anti-foaming agent) in an amount of 0.1-2 wt. %; 
Citricidal® (which contains grapefruit extract, quaternary compounds derived from grapefruit and glycerin according to col. 8, lines 3-7 of Harod and instant par. [0075]; Citricidal® is a fast-acting antimicrobial, immune system enhancing agent, and a and cell growth-promoting agent) in an amount of 0.4-2 wt. %; 
colloidal silver (a fast-acting antimicrobial and absorption facilitation agent) in an amount of 0.2-4 wt. %; 
beta glucan (an anti-inflammatory, cell growth-promoting agent, immune system enhancing agent, and absorption facilitation agent) in an amount of 0.1-6 wt. %; 
methylparaben, propylparaben, EDTA (preservatives) in an amount of 0.1-2% 
vitamin E (a humectant and emollient and free radical-scavenging agent) in an amount of 0.01-2 wt. %.  

While Harod teaches sterilization by electron beam or gamma radiation (col. 5, lines 8-13; col. 10, lines 57-64; Example 3), Harod is silent as to the amount of gamma radiation applied and to the resulting sterility assurance level (SAL).  However, anyone of ordinary skill in the art would find the instantly claimed amounts of gamma radiation and SAL to be obvious at least because they are routine in the art for topical formulations that do not require complete sterilization.  
For example, Stockman discloses gels for use as medical devices (title; abstract).  The devices are used as a topical cosmetic or therapeutic such as lotions for dermatological cleansing ([0108]).  Stockman teaches the composition may be sterilized using gamma radiation, e-beam radiation, dry heat sterilization, ethylene oxide sterilization, or a combination thereof (note that Stockman teaches using a dose of radiation at least 2 kGy or at least 40 kGy) to a SAL of about 10-3 ([0134]-[0137], [0383], [0620], [0846], [1761]; claim 18).  The teaching of "about 10-3", has leeway and therefore encompasses values somewhat larger than 10-3 (e.g., from about 10-2 to 10-3), reading on the instant limitation of a "sterility assurance level having a numerical value of greater than 10-3 to 10-2
Similarly, Daniloff discloses formulations for the delivery of bioactive agents (title; abstract).  The formulations may be ointments or lotions for topical delivery to the skin ([0096,] [0190], [0203]).  Like Harod (and Stockman) Daniloff teaches sterilization by either electron beam or gamma radiation, and the dose may be as low as 5 kGy ([0182]).  Daniloff also teaches that the dose of radiation is determined as needed based on the bioburden level (initial contamination) and packaging of the composition ([0182]).  
Likewise, Zhang discloses low dose gamma sterilization of topical adhesive compositions for use in the medical and/or veterinary fields (title; abstract; [0002]).  Zhang teaches that although gamma sterilization is thorough and requires no post-processing cooling, a downside to the use of gamma radiation is that it can adversely affect the package and composition contained therein, which is well known in the art for high gamma doses (e.g., 25 kGy) commonly used in the art ([0008]).  Zhang teaches that the use of lower doses is also known, and teaches the preferred use of lower doses (5-20 kGy) specifically to avoid these unwanted adverse effects of gamma radiation ([0009]-[0015], [0018], [0053]; Table 1; Examples; Claims 1-18).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use low doses of gamma radiation (per Zhang, which are at the claimed levels), which provide a SAL of about 10-2 (a "sterility assurance level having a numerical value of greater than 10-3") to provide a desired level of sterility to the compositions of Harod.  One would have been motivated to do so to reduce initial contamination (bioburden) of the composition while avoiding unwanted adverse effects of gamma radiation on the composition and packaging per Zhang.  The teachings of Daniloff and Zhang read on a SAL of about 10-2 -2 ([0082]).  Thus, the gamma radiation doses taught by Daniloff and Zhang imply a SAL of 10-2, absent evidence to the contrary.  Moreover, based on the teachings of Stockman, one of skill in the art recognizes that topical cosmetic or therapeutic lotions for dermatological cleansing need not have a SAL of 10-3 or below.  
Note that applicant argues that to be considered "sterilized" a composition must have a SAL from 10-3 to 10-6, citing Mosley (the Pharmaceutical Microbiology Forum Newsletter) (see p. 16 of the 12/27/19 response; p. 14 of the instant response).  Although, as discussed above, the combination of Harod, Stockman, Daniloff, and Zhang is sufficient to render the claims obvious on its own, APhA Website, Pittman, and Lin are cited in the interest of compact prosecution to show the obviousness of using topical compositions that would typically be considered "non-sterile" in this art.  The references express this idea in a variety of ways.  
At the outset, it is widely recognized in the art, and admitted by applicant, that topical formulations that are applied to non-sterile, external areas of the body need not be sterile themselves, especially not held to the same high sterility standards as implantable medical devices or drug compositions for injection or application to open wounds.  Specifically, at the bottom par. on p. 16 of the 12/27/19 response, applicant states: 
"Sterilization of packaged formulations is expensive and is not typically used for topical antiseptic formulations." 

Likewise, at the end of the first par. on p. 17 of the 12/27/19 response, applicant states: 


See also the top par. of p. 17 of the instant response.  
Yet, despite the admitted state of the art, Harod, which discloses a topical cleansing formulation, teaches the suitability of the composition to sterilization techniques (col. 5, lines 8-13; col. 10, lines 57-64; Example 3).  Therefore, Harod suggests some level of sterilization treatment, although the artisan knows that compositions like those of Harod do not need to be completely sterile.  For example, the APhA website teaches that formulations such as ointments, creams, and liquids that are used in areas of the body where absolute sterility is not necessary are not required to be sterile (1st par. under 'What is a compounding pharmacy?').  The artisan in this field understands that skin is a non-sterile area of the body.  Further, Pittman reports that the FDA does not require antiseptic skin preparations to be sterile as it is unnecessary (Pittman, entire document).  Pittman teaches that even though microbial contamination can be a problem for such preparations, requiring sterility for antiseptic skin products would cause an undue burden for companies and manufacturers (Pittman, 1st 3 pars.).  Finally, Lin discloses an apparatus and method for decontaminating medical instruments (title; abstract; [0006]).  Lin teaches the medical instruments are disinfected to a SAL of 10-2 or 10-3 ([0006]; claims 2-3).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to treat the compositions of Harod with a low level of gamma radiation per Daniloff and/or Zhang to provide a sufficiently "sterilized" topical formulation (i.e., a non-sterile composition having a sufficiently low level of microbial contamination), having a SAL of, for example, 10-2 or greater.  One -2 ([0082]).  Thus, the gamma radiation doses taught by Daniloff and Zhang would result in a SAL of 10-2, absent evidence to the contrary.  One would further have been motivated to use low levels of gamma radiation to avoid the known adverse effects of higher doses on the packaging and composition as taught by Zhang.  One would have had a high expectation of success since such low amounts of radiation are known to be suitable for other topical formulations (per Stockman, Daniloff, and/or Zhang).  
Moreover, by achieving a SAL of 10-2, one would have had a high expectation of success since it is known in the art that topical formulations, particularly topical antiseptic formulations, need not be sterile (i.e., a SAL of 10-3 to 10-6) and since a SAL of 10-2 is known to be acceptable for disinfecting medical instruments (per Lin).  Therefore, the prior art teaches a range of SAL values from 0 (non-sterile) to 10-6 (fully sterile), which includes SAL levels of 10-3 to 10-2 (and above).  Note that a range can be disclosed in multiple prior art references.  See MPEP § 2144.05(I).  In the case where the claimed ranges prima facie case of obviousness exists See MPEP § 2144.05(I).  
Thus, using the low amounts of gamma radiation taught by Daniloff and/or Zhang amounts to no more than the use of a known technique (the use of gamma radiation at the claimed levels) to improve similar products in the same way (to provide a sufficient SAL of about 10-2).  Further, SAL values above 10-3 (e.g., 10-2) for topical formulations would be obvious to an artisan since APhA and Pittman teach that such compositions need not be sterile.  One of skill in the art recognizes that a topical cleansing composition need not be absolutely sterile (e.g., fully sterilized to the most stringent FDA sterilization requirement, a SAL of 10-6) given its intended topical application to dirty external skin areas (which are soiled/contaminated with microbes to begin with).  By achieving a SAL of about 10-2, one would have expected to provide a suitably "sterilized" (disinfected) topical composition for medical use and would have had a high expectation of success since such SAL values are known in the art for topical formulations (e.g., per APhA, Pittman, and Lin).  
Regarding claims 6-7, Zhang teaches the preferred use of gamma radiation in doses as low as about 5 kGy specifically to avoid the unwanted adverse effects of gamma radiation at higher doses ([0009]-[0015], [0018], [0053]; Table 1; Examples; Claims 1-18).  Further, Daniloff teaches sterilization by either electron beam or gamma radiation, with doses as low as 5 kGy ([0182]).  

Response to Arguments

Applicant's arguments have been fully considered but are not persuasive.  Applicant argues extensively that the invention here lies in the problem-to-be-solved 
However, rationale different from applicant's is permissible.  The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).  See MPEP § 2144(IV).  
Applicant argues that one would not apply radiation in a sub-sterilizing amount to a formulation that required no sterilization (response, p. 17).  
However, this issue has been addressed extensively in prior Office Actions.  As previously stated in several ways, and reiterated in the instant OA, one would have been motivated to do so with the expectation of reducing microbial contamination that could occur during manufacturing (a known problem in the art per Pittman), thereby maintaining a consistent level of quality control over the production of the composition without requiring full sterility, which would cause an undue burden during manufacturing (also per Pittman).  One would have been motivated to treat a topical composition with gamma radiation to reduce initial contamination (bioburden) of the composition while avoiding -2 would allow quality control over the level of contamination introduced during manufacturing while not unduly burdening the manufacturer with the unnecessary requirement of full sterilization per Pittman, and is within the skill of the artisan since Daniloff teaches that the dose of radiation is determined as needed based on the bioburden level (initial contamination) and packaging of the composition ([0182]).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No. 6,358,516
Claims 6, 7, 9, 16-26, and 47 are non-provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 10-17 of U.S. Patent No. 6,358,516, optionally in view of Stockman, Daniloff, Zhang, and optionally APhA Website, Pittman, and Lin.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '516 -6 (fully sterile), which includes SAL levels of 10-3 to 10-2 (and above).  Note that a range can be disclosed in multiple prior art references.  See MPEP § 2144.05(I).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists See MPEP § 2144.05(I).  Thus, the instant claims are merely an obvious variation of the '516 claims.  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that the provisional double patenting rejections should be withdrawn based on the arguments presented against the obviousness rejections, which are addressed above (response, p. 14).  Applicant's arguments are not persuasive, and the ODP rejections are maintained.  

Conclusion
Claims 6, 7, 9, 16-26, and 47 are rejected.  No claims are currently allowable.  
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


	/Kevin S Orwig/           Primary Examiner, Art Unit 1658